Citation Nr: 0736011	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  95-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 22, 1993, 
for the award of a 30 percent evaluation for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a March 2004 decision, the Board denied an effective date 
earlier than July 22, 1993, for the award of a 30 percent 
evaluation for bronchial asthma.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2006 Order, the Court vacated 
and remanded the Board decision, determining that the Board 
had failed to consider testimony the veteran had presented at 
the September 2003 Board hearing of increased symptomatology 
during the appeal period in determining whether an earlier 
effective date was warranted for the 30 percent evaluation, 
which was "remandable error."  Citing Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).  

The Court further noted that in the veteran's brief before 
the Court, he had raised a new theory of clear and 
unmistakable error in the 1950 rating decision, which reduced 
the veteran's evaluation from 30 percent to 10 percent for 
bronchial asthma, which had not been considered by the Board.  

The claim for clear and unmistakable error in the December 
1950 rating decision is inextricably intertwined with the 
issue of entitlement to an earlier effective date for the 
award of the 30 percent evaluation for bronchial asthma.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Specifically, if clear and unmistakable 
error is found in the December 1950 rating decision, it would 
directly impact the effective date for the assignment of the 
30 percent evaluation for bronchial asthma.  The RO must 
consider this claim of clear and unmistakable error in the 
first instance before the Board can consider it.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider the 
veteran's allegations of clear and 
unmistakable error as laid out in the 
"Brief of the Appellant," received in 
March 2005, (but apparently misdated as 
submitted in March 2004,) in the December 
1950 rating decision, which reduced the 
veteran's disability evaluation from 
30 percent to 10 percent for bronchial 
asthma.  Consideration should be given to 
the regulatory citations therein.

2.  Thereafter, as appropriate, the 
RO/AMC should readjudicate the veteran's 
claim for entitlement to an effective 
date earlier than July 22, 1993, for the 
award of a 30 percent evaluation for 
bronchial asthma and consider the 
veteran's testimony at the September 2003 
hearing of increased symptomatology.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

